Case 9:20-cv-00050-DLC Document5 Filed 05/20/20 Page 1 FILE rs

MAY 2 0 2020
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA eStict Of Montara.
MISSOULA DIVISION Missoula
STEVEN D. PACHAL, CV 20-50-M-DLC
Plaintiff,
VS. ORDER

SANDRA E. BUGREEFF,

Defendant.

 

 

Plaintiff Steven D. Pachal moves for the admission of Greg McLawsen to
practice before this Court in this case with Christopher J. Flann to act as local
counsel. The application appears to be in order.

Accordingly, IT IS ORDERED that Pachal’s motion to admit Greg
McLawsen pro hac vice (Doc. 4) is GRANTED on the condition that Mr.
McLawsen does his own work. This means that he must: (1) do his own writing;
(2) sign his own pleadings, motions, and briefs; and (3) appear and participate
personally. Counsel shall take steps to register in the Court’s electronic filing
system (CM-ECF). Further information is available on the Court’s website,
www.mtd.uscourts.gov, or from the Clerk’s Office.

IT IS FURTHER ORDERED that this Order is subject to withdrawal unless
Mr. McLawsen within fifteen (15) days of this Order, files a separate pleading

acknowledging his admission under the terms set forth above.
Case 9:20-cv-00050-DLC Document5 Filed 05/20/20 Page 2 of 2

DATED this 20 tay of May, 2020.

 
     

Dana L. Christensen, District Judge
United States District Court
